 

Case 1:21-cv-03349-GBD Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee ee ee ee ee eee ee eee eee Ke X
FRANKIE MONEGRO, on behalf of himself and all :
others similarly situated, :
Plaintiffs, :
-against- :
THE WRAP NEWS, INC.,
Defendant. .

wee ee ee ee ee eee eee eee ee eee x

GEORGE B. DANIELS, District Judge:

Filed 08/19/21 Page 1of1

ORDER

21 Civ. 3349 (GBD)

The initial conference is adjourned from August 25, 2021 to November 9, 2021 at 9:30

a.m.

Dated: August 19, 2021
New York, New York

SO ORDERED.

Neca, Baebes |

 

GEQRG . DANIELS
UNITED STATES DISTRICT JUDGE

 
